DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 4/03/2020.
Claims 1-9 are currently pending and have been examined.
International Priority 
	The ADS filed 4/03/2020 claims priority to JP 2019107356 (filed on 6/17/2019).  JP 2019107356  supports all claims as presently drafted; therefore, all claims as presently drafted are granted an effective filing date of 6/07/2019.
Information Disclosure Statement
	All references from the IDS documents filed on 4/03/2020, 1/13/2022, and 5/25/2022 have been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  S43 (see Fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Independent Claim 1 lacks a traditional transitional phrase.  Claim 1 is interpreted as if an open-ended transitional phrase was used.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “parking control device” that performs various functions, settings, and determinations of Claims 1, 3-4, and 6-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, the “parking control device” is interpreted in light of Paragraphs 0026-0033 and Fig. 1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the following limitations:  “A parking control device that performs parking control such that a vehicle is parked in a reserved parking area which is a parking area for which an entrance time has been reserved in a parking lot including a plurality of parking areas, “determines whether a temporary parking area which is an area other than the reserved parking area is available when it is determined that the reserved parking area is not available,” and “performs parking control such that the vehicle is parked in the temporary parking area when the temporary parking area is available.”  As such, Claim 1 discloses both that the vehicle is parked in a reserved parking space, and the vehicle is parked in the temporary parking area when it is determined that the reserved parking area is not available.  In light of the specification, the first above-quoted limitation will be interpreted as “A parking control device that performs parking control, wherein a reservation is made for a vehicle to be parked in a reserved parking area which is a parking area for which an entrance time has been reserved in a parking lot including a plurality of parking areas” for the purposes of this examination.  Claims 2-9 are rejected due to their dependence upon Claim 1.
Claim 4 contains the following verbiage:  “wherein the parking control device sets an entrance time for a parking area for which the entrance time is set to be reservable in the parking lot and which has not been reserved to be reservable when at least one of conditions (1) to (3) is satisfied…”  This language is paradoxical, as it describes setting an entrance time for a particular parking area to be reservable, but one of the preconditions for this setting is that this parking area is already a parking area for which the entrance time is set to be reservable.  In other words, this language describes a determination being made based on this determination having already been made.  For the purposes of this examination, this language will be interpreted as “wherein the parking control device sets an entrance time for a parking area as reservable when the parking area has not been reserved and when at least one of conditions (1) to (3) is satisfied…”  
	Claim 9 contains the following verbiage:  “wherein the parking control device is able to perform parking control such that the vehicle is parked in the temporary parking area when the vehicle arrives at the parking lot before the entrance time reserved for the reserved parking area and a different time between an arrival time at which the vehicle arrives at the parking lot and the entrance time is equal to or less than a predetermined time.”  The temporal requirements of this language, including what “a different time” is intended to specify, is unclear.  For the purposes of this examination, this language will be interpreted as “wherein when a difference between an arrival time at which the vehicle arrives at the parking lot and the entrance time is equal to or less than a predetermined time, the parking control device is able to perform parking control such that the vehicle is parked in the temporary parking area.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claim 1, the limitations of a parking control device that performs parking control such that a vehicle is parked in a reserved parking area which is a parking area for which an entrance time has been reserved in a parking lot including a plurality of parking areas; wherein the parking control device determines whether the reserved parking area is available when the vehicle arrives at the parking lot before the entrance time reserved for the reserved parking area; determines whether a temporary parking area which is an area other than the reserved parking area is available when it is determined that the reserved parking area is not available; and performs parking control such that the vehicle is parked in the temporary parking area when the temporary parking area is available, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, each of these limitations fall at least within the enumerated subcategories of commercial or legal interactions or managing personal behavior or relationships or interactions between people.  Additionally, the limitations of wherein the parking control device determines whether the reserved parking area is available when the vehicle arrives at the parking lot before the entrance time reserved for the reserved parking area; and determines whether a temporary parking area which is an area other than the reserved parking area is available when it is determined that the reserved parking area is not available, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, each of these limitations describe observations, evaluations, judgments, and/or opinions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional element of a parking control device, a vehicle, and a parking lot comprising parking areas.  A parking control device amounts to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  A vehicle and a parking lot comprising parking areas amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claim is therefore directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, and generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Claims 2-9, describing various additional limitations to the device of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses wherein the temporary parking area is a parking area for which an entrance time is set to be reservable in the parking lot (narrowing the field of use), which does not integrate the claim into a practical application.
Claim 3 discloses wherein the parking control device determines whether another temporary parking area which is a parking area other than the reserved parking area and the temporary parking area is available when the reserved parking area is not available and another vehicle having reserved an entrance time for the temporary parking area arrives at the parking lot after the vehicle has been parked in the temporary parking area (an abstract idea in the form of a certain method of organizing human activity and a mental process), and performs parking control such that the vehicle moves to the other temporary parking area when it is determined that the other temporary parking area is available (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 4 discloses wherein the parking control device sets an entrance time for a parking area for which the entrance time is set to be reservable in the parking lot and which has not been reserved to be reservable when at least one of conditions (1) to (3) is satisfied while the parking area is set as the temporary parking area:  (1) a condition that another parking area for which an entrance time is set to be reservable in the parking lot has not been reserved; (2) a condition that another parking area for which an entrance time is not set to be reservable in the parking lot is available; and (3) a condition that all of a plurality of other parking areas for which an entrance time is set to be reservable in the parking lot has been reserved and a time period from a current time to an earliest time of exit times which are reserved for the plurality of other parking areas is less than a predetermined time (an abstract idea in the form of a certain method of organizing human activity and a mental process), which does not integrate the claim into a practical application.
Claim 5 discloses wherein the temporary parking area is an area for which an entrance time is not set to be reservable in the parking lot (narrowing the field of use), which does not integrate the claim into a practical application.
Claim 6 discloses wherein the parking control device sets a parking area for which an entrance time is set to be reservable in the parking lot as the temporary parking area when the parking area for which an entrance time is set to be reservable in the parking lot is available (an abstract idea in the form of a certain method of organizing human activity and a mental process), and sets an area for which an entrance time is not set to be reservable in the parking lot as the temporary parking area when a parking area for which an entrance time is set to be reservable in the parking lot is not available and the area for which an entrance time is not set to be reservable in the parking lot is available (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.
Claim 7 discloses wherein the parking control device sets an area for which an entrance time is not set to be reservable in the parking lot as the temporary parking area when the area for which an entrance time is not set to be reservable in the parking lot is available (an abstract idea in the form of a certain method of organizing human activity and a mental process), and sets a parking area for which an entrance time is set to be reservable in the parking lot as the temporary parking area when the area for which an entrance time is not set to be reservable in the parking lot is not available and the parking area for which an entrance time is set to be reservable in the parking lot is available (an abstract idea in the form of a certain method of organizing human activity and a mental process), which do not integrate the claim into a practical application.
Claim 8 discloses wherein the parking control device determines whether the reserved parking area is available after the vehicle has been parked in the temporary parking area (an abstract idea in the form of a certain method of organizing human activity and a mental process), and performs parking control such that the vehicle moves from the temporary parking area to the reserved parking area when it is determined that the reserved parking area is available (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claim into a practical application.
Claim 9 discloses wherein the parking control device is able to perform parking control such that the vehicle is parked in the temporary parking area when the vehicle arrives at the parking lot before the entrance time reserved for the reserved parking area and a different time between an arrival time at which the vehicle arrives at the parking lot and the entrance time is equal to or less than a predetermined time (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mukoyama (JP 2015153145) (hereafter, “Mukoyama”) in view of Smullin et al (PGPub 20140089016) (hereafter, “Smullin”).  
	Regarding Claim 1, Mukoyama discloses a parking control device that performs parking control such that a vehicle is parked in a parking area in a parking lot including a plurality of parking areas (Abstract; ¶ 0012-0014, 0020-0022; Fig. 1; the parking support device for a parking lot having a plurality of parking positions comprises an automatic driving control unit to control parking such that a vehicle may attempt to be parked in a preferred parking position).  Mukoyama does not explicitly disclose but Smullin does disclose wherein the parking area is a reserved parking area which is a parking area for which an entrance time has been reserved (Abstract; ¶ 0019, 0032, 0095; a motorist can reserve space for parking in a parking pool ahead of time; if the motorist is early, the parking service evaluates whether parking can be accommodated based on inter alia current occupancy; determines whether accommodation is possible).  
	Mukoyama additionally discloses wherein the parking control device determines whether the parking area is available when the vehicle arrives at the parking lot (¶ 0038, 0046, 0060; Fig. 3; it is determined that the vehicle has arrived at the parking area; it is determined whether or not the desired parking position is vacant in the parking lot).  Mukoyama does not explicitly disclose but Smullin does disclose wherein the parking area is the reserved parking area; wherein the vehicle arrives at the parking lot before the entrance time reserved for the reserved parking area (Abstract; ¶ 0019, 0032, 0095; a motorist can reserve space for parking in a parking pool ahead of time; if the motorist is early, the parking service evaluates whether parking can be accommodated based on inter alia current occupancy; determines whether accommodation is possible).  
	Mukoyama additionally discloses determines whether a temporary parking area which is an area other than the reserved parking area is available when it is determined that the reserved parking area is not available (¶ 0046-0047, 0076; determines whether or not the desired parking position is vacant; if the desired position is not available, a search process for an empty space in the parking lot is performed).
	Mukoyama additionally discloses performs parking control such that the vehicle is parked in the temporary parking area when the temporary parking area is available (¶ 0047-0050, 0076; if it is determined that there is a vacancy, the vacant parking position is determined as the parking position of the vehicle; an automatic operation control process is performed to drive the vehicle to the determined vacant position).
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking managing techniques of Smullin with the parking system of Mukoyama because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Smullin are applicable to the base device (Mukoyama), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 2, Mukoyama in view of Smullin discloses the limitations of Claim 1.  Mukoyama does not explicitly disclose but Smullin does disclose wherein the parking area is a parking area for which an entrance time is set to be reservable in the parking lot (Abstract; ¶ 0019, 0032, 0095; a motorist can reserve space for parking in a parking pool ahead of time; the request includes a desired duration to park in the parking pool and a start time).  Mukoyama additionally discloses wherein the parking area is the temporary parking area (¶ 0076; vehile is temporarily parked in an alternative parking position and changes the parking position when the desired parking position becomes vacant).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 8, Mukoyama in view of Smullin discloses the limitations of Claim 1.  Mukoyama additionally discloses:
wherein the parking control device determines whether the reserved parking area is available after the vehicle has been parked in the temporary parking area (¶ 0018, 0035, 0076; when the vehicle is parked in a parking position other than the desired parking position, the monitoring unit monitors whether or not the desired parking position is vacant); and 
performs parking control such that the vehicle moves from the temporary parking area to the reserved parking area when it is determined that the reserved parking area is available (¶ 0018, 0022, 0035, 0076;  when the vehicle is parked in a parking position other than the desired parking position and the desired parking position becomes vacant, the automatic driving control unit moves the vehicle to the deisred parking position).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mukoyama in view of Smullin, Yaldo et al (PGPub 20180357906) (hereafter, “Yaldo”), and Vishnuvajhala (PGPub 20140350855) (hereafter, “Vishnuvajhala”).  
Regarding Claim 3, Mukoyama in view of Smullin discloses the limitations of Claim 2.  Mukoyama and Smullin do not explicitly disclose but Yaldo does disclose wherein the parking control device determines whether another temporary parking area which is a parking area other than the reserved parking area and the temporary parking area is available when the reserved parking area is not available (¶ 0062; if the first preferred parking location is not available, determines whether a next parking location is available; if this next parking location is also not available, determines whether further parking locations are available).  
Mukoyama, Smullin, and Yaldo do not explicitly disclose but Vishnuvajhala does disclose another vehicle having reserved an entrance time for the temporary parking area arrives at the parking lot after the vehicle has been parked in the temporary parking area (¶ 0026; monitors the status of the reserved space prior to the arrival of the vehicle which has made a reservation ("another vehicle" of the present limitation) at the parking facility, including whether the reserved space becomes unavailable due to the parking of another vehicle).
Mukoyama and Smullin do not explicitly disclose but Yaldo does disclose performs parking control such that the vehicle moves to the other temporary parking area when it is determined that the other temporary parking area is available (¶ 0062; in the event that the next preferred parking location is also not available, the autonomous vehicle may then proceed to the next in a series of parking locations and perform parking maneuvers if one of said parking locations is available).
The motivation to combine the references of Mukoyama and Smullin remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking management techniques of Yaldo with the parking system of Mukoyama and Smullin because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Yaldo are applicable to the base device (Mukoyama and Smullin), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking management techniques of Vishnuvajhala with the parking system of Mukoyama, Smullin, and Yaldo because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Vishnuvajhala are applicable to the base device (Mukoyama, Smullin, and Yaldo), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mukoyama in view of Smullin, and Vishnuvajhala.
Regarding Claim 4, Mukoyama in view of Smullin discloses the limitations of Claim 2.  Mukoyama and Smullin do not explicitly disclose but Vishnuvajhala does disclose wherein the parking control device sets an entrance time for a parking area as reservable when the parking area has not been reserved and when at least one of conditions (1) to (3) is satisfied:  (1) a condition that another parking area for which an entrance time is set to be reservable in the parking lot has not been reserved; (2) a condition that another parking area for which an entrance time is not set to be reservable in the parking lot is available; and (3) a condition that all of a plurality of other parking areas for which an entrance time is set to be reservable in the parking lot has been reserved and a time period from a current time to an earliest time of exit times which are reserved for the plurality of other parking areas is less than a predetermined time (¶ 0026, 0068; the parking system may provide the user an option to select from a plurality of available parking spaces that are available at the parking facility; available parking spaces are unreserved).  Mukoyama additionally discloses wherein the parking area is set as the temporary parking area (¶ 0047-0050, 0076; if it is determined that there is a vacancy, the vacant parking position is determined as the parking position of the vehicle; an automatic operation control process is performed to drive the vehicle to the determined vacant position).
The motivation to combine the references of Mukoyama, Smullin, and Vishnuvajhala remains the same as for Claim 3.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mukoyama in view of Smullin, and Xu et al (PGPub 20200272950, claiming the benefit of WO 2019052353) (hereafter, “Xu”).  
Regarding Claim 5, Mukoyama in view of Smullin discloses the limitations of Claim 1.  Mukoyama and Smullin do not explicitly disclose but Xu does disclose wherein the temporary parking area is an area for which an entrance time is not set to be reservable in the parking lot (¶ 0029, 0093, 0171, 0178; parking garage; parking spaces for temporary parking means the parking spaces not accepted for booking).  
The motivation to combine the references of Mukoyama and Smullin remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking classification techniques of Xu with the parking system of Mukoyama and Smullin because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Xu are applicable to the base device (Mukoyama and Smullin), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mukoyama, Smullin, Xu, and Wappler et al (PGPub 20180300673) (hereafter, “Wappler”).
Regarding Claim 6, Mukoyama in view of Smullin discloses the limitations of Claim 1.  Mukoyama additionally discloses wherein the parking control device sets a parking area in the parking lot as the temporary parking area when the parking area in the parking lot is available (¶ 0047-0050, 0076; if it is determined that there is a vacancy, the vacant parking position is determined as the parking position of the vehicle; an automatic operation control process is performed to drive the vehicle to the determined vacant position).  Mukoyama does not explicitly disclose but Smullin does disclose wherein the parking area in the parking lot is a parking area for which an entrance time is set to be reservable (Abstract; ¶ 0019, 0032, 0095; a motorist can reserve space for parking in a parking pool ahead of time; the request includes a desired duration to park in the parking pool and a start time).
Mukoyama, Smullin, and Xu do not explicitly disclose but Wappler does disclose sets a second type of parking area as the temporary parking area when a first type of parking area is not available and the second type of parking area is available (¶ 0031; overflow area is selectively filled when the inventory storage area is full, otherwise, the overflow area may not be used).  Mukoyama and Smullin do not explicitly disclose but Xu does disclose wherein the first type of parking area is a parking area for which an entrance time is set to be reservable in the parking lot; wherein the second type of parking area is an area for which an entrance time is not set to be reservable in the parking lot (¶ 0155, 0166-0167, 0178; requests for parking space reservations include a parking start time; the parking spaces available means a corresponding parking space available for booking and parking; the parking spaces for temporary parking means the parking spaces not accepted for booking).
The motivation to combine the references of Mukoyama, Smullin, and Xu remains the same as for Claim 5.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the parking order techniques of Wappler with the parking system of Mukoyama, Smullin, and Xu because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wappler are applicable to the base device (Mukoyama, Smullin, and Xu), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 7, Mukoyama in view of Smullin discloses the limitations of Claim 1.  Mukoyama additionally discloses wherein the parking control device sets an area in the parking lot as the temporary parking area when the area is available (¶ 0047-0050, 0076; if it is determined that there is a vacancy, the vacant parking position is determined as the parking position of the vehicle; an automatic operation control process is performed to drive the vehicle to the determined vacant position).  Mukoyama and Smullin do not explicitly disclose but Xu does disclose wherein the area is an area for which an entrance time is not set to be reservable (¶ 0155, 0178; requests for parking space reservations include a parking start time; the parking spaces for temporary parking means the parking spaces not accepted for booking).  
Mukoyama, Smullin, and Xu do not explicitly disclose but Wappler does disclose sets a second type of parking area as the temporary parking area when a first type of parking area is not available and the second type of parking area is available (¶ 0031; overflow area is selectively filled when the inventory storage area is full, otherwise, the overflow area may not be used).  Mukoyama and Smullin do not explicitly disclose but Xu does disclose wherein the second type of parking area is a parking area for which an entrance time is set to be reservable in the parking lot; wherein the first type of parking area is an area for which an entrance time is not set to be reservable in the parking lot (¶ 0155, 0166-0167, 0178; requests for parking space reservations include a parking start time; the parking spaces available means a corresponding parking space available for booking and parking; the parking spaces for temporary parking means the parking spaces not accepted for booking).
The motivation to combine remains the same as for Claim 6.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mukoyama in view of Smullin, and Wu (PGPub 20180137441) (hereafter, “Wu”).
Regarding Claim 9, Mukoyama in view of Smullin discloses the limitations of Claim 1.  Mukoyama and Smullin do not explicitly disclose but Wu does disclose wherein when a difference between an arrival time at which the vehicle arrives at a destination and the entrance time is equal to or less than a predetermined time, subsequent action is taken (¶ 0025, 0064; estimating a time of arrival at the corresponding resource of the first resource reservation, and judging whether an absolute value of the difference between the starting time of the corresponding period of time of the first resource reservation and the estimated time is less than a preset threshold, if so, then executing step 22, otherwise, executing step 23).  Mukoyama additionally discloses the destination being the parking lot; the subsequent action being the parking control device is able to perform parking control such that the vehicle is parked in the temporary parking area (¶ 0047-0050, 0076; if it is determined that there is a vacancy, the vacant parking position is determined as the parking position of the vehicle; an automatic operation control process is performed to drive the vehicle to the determined vacant position).
The motivation to combine the references of Mukoyama and Smullin remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the reservation timing techniques of Wu with the parking system of Mukoyama and Smullin because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Wu are applicable to the base device (Mukoyama and Smullin), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20180215376 – “Control Device, Control Method, and Recording Medium Having Program Recorded Thereon for Automatic Driving Vehicle,” Kuhara, disclosing a system for automatically controlling a vehicle in accordance with parking management determinations
PGPub 20190066502 – “Method and System for Assisting Vehicle Parking,” Du et al, disclosing a system for parking management which will select an alternative space when a reserved space becomes unavailable, said alternative space may be unreservable

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628              
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628